        Case 1:20-cv-00485-EK-SMG Document 23 Filed 02/05/20 Page 1 of 2 PageID #: 270

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________ Districtof of
                                                                          New   York
                                                                             __________

                                                                     )
                                                                     )
                                                                     )
Edmondson, et al.                                                    )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:20-cv-00485-EK-SMG
                                                                     )
                                                                     )
                                                                     )
                                                                     )
Raniere, et al.                                                      )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
  Sara Bronfman
  7 Taymore Trail
  Clifton Park, NY 12065


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                                Neil L. Glazer
                                                KOHN, SWIFT & GRAF, P.C.
                                                1600 Market Street, Suite 2500
                                                Philadelphia, PA 19103

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT

          2/5/2020                                                               s/ Thameera Ramesar
Date:
                                                                                          Signature of Clerk or Deputy Clerk
